    Case: 2:20-cv-00951-EPD Doc #: 23 Filed: 07/27/21 Page: 1 of 1 PAGEID #: 64




                         THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 UNITED STATES OF AMERICA
                      Plaintiff(s),                         Case No. 2:20-cv-951
            vs.

Twenty-Two Thousand One Hundred
and 00/100 Dollars ($22,100.00)
in United States Currency, et al.                           Magistrate Judge Deavers

                      Defendant(s).

                                      ENTRY OF DEFAULT

       It appears that the Defendant/Claimant, Courtney Pettigrew, is in default, having failed to

plead or otherwise defend in this cause as required by law; Now, therefore, in accordance with

Rule 55 (a) of the Federal Rules of Civil Procedure, Default is hereby entered against

Defendant/Claimant, Courtney Pettigrew, on this 27th day of July, 2021.


                                                    Richard W. Nagel, Clerk
                                                    United States District Court
                                                    Southern District of Ohio


                                                    By: /s/ Jodi L. Keener
                                                        Jodi L. Keener, Deputy Clerk
